            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION



UNITED STATES OF AMERICA,
                                       CRIMINAL ACTION FILE
v.
                                       NO: 1:17-cr-447-TCB-2
DRAVION WARE,

      Defendants.



                              ORDER

     This case comes before the Court on Magistrate Judge Justin S.

Anand’s Final Reports and Recommendations (the “R&Rs”) [151, 152,

153] which recommend denying Defendant Dravion Ware’s motion [98]

for leave to file motion that the complaint on which the warrant issued

could not support a finding of probable cause, denying Ware’s motion

[135] to dismiss counts, and granting in part and denying in part

Ware’s motion [136] to sever counts. Regarding the motion to sever, the

R&R recommends

     (1) that the request for severance be denied, as the counts
     are properly joined, and there are other mechanisms
     available to handle any potential prejudice; (2) that to the
     extent evidence of any of Defendant’s prior convictions are
     admitted anyway as relevant under Fed. R. Evid. 404(b),
     then no relief is necessary, because there would be no
     additional prejudice relating to a felon-in-possession count;
     and (3) that to the extent evidence of Defendant’s prior
     convictions are not otherwise admitted as relevant under
     Rule 404(b), the Court conduct a bifurcated trial whereby the
     felon-in-possession counts are tried immediately after any
     verdict on the robbery and brandishment counts.

[153] at 1–2.

     No objections to the R&Rs have been filed.

     A district judge has a duty to conduct a “careful and complete”

review of a magistrate judge’s R&R. Williams v. Wainwright, 681 F.2d

732, 732 (11th Cir. 1982) (per curiam) (quoting Nettles v. Wainwright,

677 F.2d 404, 408 (5th Cir. Unit B 1982)). This review may take

different forms, however, depending on whether there are objections to

the R&R. A district judge must “make a de novo determination of those

portions of the [R&R] to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C); see also Jeffrey S. v. State Bd. of Educ., 896 F.2d 507, 512

(11th Cir. 1990) (A judge must “give fresh consideration to those issues

to which specific objection has been made by a party.”). Those portions

of the R&R to which no objection is made need only be reviewed for
                                     2
clear error. Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006)

(per curiam) (quoting Diamond v. Colonial Life & Accident Ins., 416

F.3d 310, 315 (4th Cir. 2005)).1

      “Parties filing objections must specifically identify those findings

objected to. Frivolous, conclusive or general objections need not be

considered by the district court.” Nettles, 677 F.2d at 410 n.8. “This rule

facilitates the opportunity for district judges to spend more time on

matters actually contested and produces a result compatible with the

purposes of the Magistrates Act.” Id. at 410.

      After conducting a complete and careful review of the R&R, the

district judge “may accept, reject, or modify” the magistrate judge’s

findings and recommendations. 28 U.S.C. § 636(b)(1)(C); Williams, 681



      1 Macort dealt only with the standard of review to be applied to a magistrate’s
factual findings, but the Supreme Court has indicated that there is no reason for
the district court to apply a different standard to a magistrate’s legal conclusions.
Thomas v. Arn, 474 U.S. 140, 150 (1985). Thus, district courts in this circuit have
routinely reviewed both legal and factual conclusions for clear error. See Tauber v.
Barnhart, 438 F. Supp. 2d 1366, 1373–74 (N.D. Ga. 2006) (collecting cases). This is
to be contrasted with the standard of review on appeal, which distinguishes
between the two. See Monroe v. Thigpen, 932 F.2d 1437, 1440 (11th Cir. 1991)
(holding that when a magistrate’s findings of fact are adopted by the district court
without objection, they are reviewed on appeal under a “plain error standard” while
questions of law always remain subject to de novo review).

                                         3
F.2d at 732. The district judge “may also receive further evidence or

recommit the matter to the magistrate judge with instructions.” 28

U.S.C. § 636(b)(1)(C).

     The Court has conducted a careful and complete review of the

R&Rs and finds no clear error in their factual or legal conclusions.

Accordingly, the Court adopts as its order the R&Rs [151, 152, 153].

Ware’s motion [98] for leave and motion [135] to dismiss are denied.

Ware’s motion [136] to sever is granted in part and denied in part as

noted above.

     IT IS SO ORDERED this 3d day of June, 2019.



                                  ____________________________________
                                  Timothy C. Batten, Sr.
                                  United States District Judge




                                    4
